PER CURIAM.
We reverse appellant’s habitual offender sentence. On remand, the trial court shall make specific findings on the record pursuant to sections 775.084(l)(a) and 775.-084(3)(d), Florida Statutes (1989), to support the habitual offender sentence. See Walker v. State, 462 So.2d 452 (Fla.1985) (failure to object in trial court to habitual offender sentence without statutory findings does not bar defendant from raising issue on direct appeal from sentence); King v. State, 580 So.2d 169 (Fla. 4th DCA 1991) (en banc) (upon remand from defective habitual offender sentence, trial court is free to reimpose habitual offender sen-fence upon compliance with requirement for statutory findings); Bryant v. State, 602 So.2d 582 (Fla. 4th DCA 1992) (same).
We also adopt the question certified in Bryant as one of great public importance.
GUNTHER and POLEN, JJ., concur.
FARMER, J., specially concurs with opinion.